DETAILED ACTION
	This office action is in response to the application filed 02/04/2021.
Drawings
Figures 1A-2D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a start circuit configured to control the power conversion circuit to pre-charge and comprising a third winding, an inductor and at least one switch element, wherein the third winding is electromagnetically coupled with the two first windings, and the inductor and the third winding are connected in series to form a serially-connected structure, wherein a first terminal of the serially-connected structure is electrically connected with the first 
Re claim 14 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a start circuit configured to control the at least two power conversion circuits to per-charge and comprising at least two third windings, an inductor and at least one switch element, wherein the at least two third windings are connected with other in parallel, each third winding is electromagnetically coupled with the two first windings of the corresponding power conversion circuit, and the inductor and the parallel-connected third windings are connected in series to form a serially-connected structure, wherein a first terminal of the serially-connected structure is electrically connected with the first terminal of the power conversion circuit, a second terminal of the serially-connected structure is electrically connected with the second terminal of the power conversion circuit, and a first terminal of the at least one switch element is electrically connected with the first terminal of the serially-connected structure.” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0211059, US 2017/0353116, US 2017/0099002, and US 2015/0222193 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838